COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 SIERRA CLUB,                                     §

                   Appellant,                     §                No. 08-13-00003-CV

 v.                                               §                   Appeal from the

 ANDREWS COUNTY, TEXAS,                           §            109th Judicial District Court
 ANDREWS INDUSTRIAL
 FOUNDATION, AND ANDREWS                          §             of Andrews County, Texas
 CHAMBER OF COMMERCE,
                                                  §                    (TC# 18,881)
                   Appellees.
                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the
judgment. We therefore reverse the judgment denying Appellant’s motion to dismiss and render
judgment granting the motion to dismiss and award Appellant attorney’s fees and costs as
follows: $49,980 in legal fees, $9,001.62 in expenses, $7,500 in appellate attorney’s fees, and
$17,000 in appellate attorney’s fees if Appellant prevails in the Supreme Court of Texas.

       It is further ordered that the issue of sanctions is remanded to the trial court for further
proceeding, in accordance with this Court’s opinion.

       We further order that Appellant recover from Appellees and their sureties, if any, see
TEX.R.APP.P. 43.5, all costs, both in this Court and the court below, for which let execution
issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF DECEMBER, 2013.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.